PROB 12B
(2/2016)


                                     United States District Court
                                                         for

                                         Middle District of Alabama

                   Request for Modifying the Conditions or Term of Supervision
                                  with Consent of the Offender


Name of Offender: Chiquanta Milner Davis                                        Case Number: 2:11CR00158-WKW

Name of Sentencing Judicial Officer: The Honorable W. Keith Watkins, U.S. District Judge

Date of Original Sentence: September 19, 2012

Original Offense: Count 1s: Conspiracy to Defraud the Government with Respect to Claims
                  Count 18s: Theft of Public Money
                  Count 21s: Aggravated Identity Theft

Original Sentence: 66 months imprisonment followed by 3 years of supervised release

Type of Supervision: Term Of Supervised Release                Date Supervision Commenced: March 20, 2018



                                       PETITIONING THE COURT

 ☐    To extend the term of supervision for                         years, for a total term of                years.
 ☒    To modify the conditions of supervision as follows:
      The defendant shall pay the balance of any restitution previously ordered at the rate of not less than $25.00
      per month, to begin March 1, 2019, and continue throughout the period of supervised release.



                                                      CAUSE

At sentencing, Davis was ordered to pay $351,910.25 in restitution at a rate of not less than $100.00 per month. Since
beginning her term of supervised release in March 2018, Davis has struggled to make consistent monthly payments.
According to information obtained from a recent financial investigation, Davis has approximately $1,100 of monthly
income but expends $1,265 in monthly living expenses. Based on the financial records received from Davis, she is
unable to pay restitution at the rate of $100 per month.

Based on the offender’s current financial status, this officer respectfully recommends that Davis’ restitution payment
be reduced to $25 per month. Davis signed Probation Form 49 waiving her right to a hearing before Your Honor and
agreed to the proposed condition. It is recommended that Your Honor order the modification of conditions as noted
above.


                                                                      Respectfully submitted,

                                                                      by    /s/ DeAndre Meadows
                                                                            United States Probation Officer
                                                                      Date: February 11, 2019
The Honorable W. Keith Watkins, U.S. District Judge
February 11, 2019
Page 2

RE: Davis, Chiquanta Milner
    Dkt. # 2:11CR00158
    PROB 12B

 Reviewed and approved by:             /s/Darren Kennemer
                                       Supervisory U.S. Probation Officer



THE COURT ORDERS:

☐ No Action.

☐ The Extension of Supervision as noted above.

☒ The Modification of Conditions as noted above.

☐ Other




                                                                               W. Keith Watkins
                                                                       UNITED STATES DISTRICT JUDGE


                                                                              February 20, 2019
                                                                                    Date
